Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.11
FIRST AMENDMENT
TO THE
AFLAC INCORPORATED
AMENDED AND RESTATED 2009 MANAGEMENT INCENTIVE PLAN
     THIS FIRST AMENDMENT to the Aflac Incorporated Amended and Restated 2009
Management Incentive Plan (the “Plan”) is made on this 19th day of December,
2008, by Aflac Incorporated (“Aflac”).
W I T N E S S E T H :
     WHEREAS, Aflac maintains the Plan to provide incentives to its eligible
officers and other employees; and
     WHEREAS, Section 6(e) of the Plan authorizes the Board of Directors of
Aflac (the “Board”) or the Compensation Committee of the Board to amend the
Plan; and
     WHEREAS, Aflac desires to amend the Plan to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and all
applicable regulations and guidance issued thereunder (“Section 409A”); and
     WHEREAS, this First Amendment is intended to comply with the requirements
of Section 409A and is to be construed in accordance with the terms of
Section 409A;
     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
January 1, 2009:

1.   Section 5 shall be amended by deleting the first sentence thereof and
replacing it with the following:

Awards granted pursuant to the 2009 MIP may, in the discretion of the Committee,
be evidenced by an Award Agreement in such form as the Committee shall from time
to time approve. The following terms shall apply to Awards whether or not
evidenced by an Award Agreement or other document.

2.   The definition of “Change in Control,” commencing in the second paragraph
of Section 6(f), shall be deleted and replaced with the following:

For purposes of this Section 6(f), a “Change in Control” of Aflac shall occur
upon the happening of any of the events specified in (i), (ii), (iii) or
(iv) below, subject to the rules described in subsection (v) below:
     (i) Any one person, or more than one person acting as a group (as described
below), acquires ownership of stock of Aflac that, together with stock held by
such person or group constitutes more than 50 percent of the total fair market
value or total voting power of the stock of Aflac. However, if any one person,
or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the stock of
Aflac, the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Control. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which Aflac

 



--------------------------------------------------------------------------------



 



acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this subsection. This subsection applies only when there
is a transfer of stock of Aflac (or issuance of stock of Aflac) and stock in
Aflac remains outstanding after the transaction.
     (ii) Any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of Aflac
possessing 30 percent or more of the total voting power of the stock of Aflac.
However, if any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of Aflac, the acquisition of additional stock by the
same person or persons is not considered to cause a Change in Control.
     (iii) A majority of members of Aflac’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of Aflac’s board of directors before the
date of the appointment or election.
     (iv) Any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Aflac that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of Aflac immediately before such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of Aflac, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
          (A) There is no Change in Control under this subsection (iv) when
there is a transfer to an entity that is controlled by the shareholders of Aflac
immediately after the transfer, as provided in this subsection. A transfer of
assets by Aflac is not treated as a change in the ownership of such assets if
the assets are transferred to:
               (1) A shareholder of Aflac (immediately before the asset
transfer) in exchange for or with respect to its stock;
               (2) An entity, 50 percent or more of the total value or voting
power of which is owned, directly or indirectly, by Aflac;
               (3) A person, or more than one person acting as a group, that
owns, directly or indirectly, 50 percent or more of the total value or voting
power of all the outstanding stock of Aflac; or
               (4) An entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a person described in
subsection (3) above.
          (B) For purposes of this subsection (iv) and except as otherwise
provided in Treasury Regulations, a person’s status is determined immediately
after the transfer of the assets. For example, a transfer to a company in which
Aflac has no ownership interest before the transaction, but that is a
majority-owned subsidiary of Aflac after the transaction, is not treated as a
Change in Control.

2



--------------------------------------------------------------------------------



 



     (v) Additional Rules.
          (A) Persons Acting as a Group. Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time with respect to subsection (iv), or solely because they purchase
or own stock of the same corporation at the same time with respect to
subsections (i), (ii) and (iii). However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets (with respect to subsection
(iv)) or stock (with respect to subsections (i), (ii) and (iii)), or similar
business transaction with Aflac. If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of assets (with respect to subsection (iv)) or stock
(with respect to subsections (i), (ii) and (iii)), or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only to the extent of the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.
          (B) Attribution of Stock Ownership. For purposes of this section, Code
Section 318(a) applies to determine stock ownership. Stock underlying a vested
option is considered owned by the individual who holds the vested option (and
the stock underlying an unvested option is not considered owned by the
individual who holds the unvested option). For purposes of the preceding
sentence, however, if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury Regulations Section 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.
          (C) Acquisition of Additional Control. If any one person, or more than
one person acting as a group, is considered to effectively control Aflac (as
determined under subsections (ii) and (iii)), the acquisition of additional
control of Aflac by the same person or persons is not considered to cause a
Change in Control under subsections (i), (ii) or (iii).
3. Section 6(l) shall be amended by adding the following at the end thereof:
Awards and other grants or payments under the Plan shall be made, paid out
and/or modified in a manner intended to avoid resulting in the acceleration of
taxation (or the imposition of penalty taxation) under Section 409A upon a
Participant. Notwithstanding anything in the Plan to the contrary, with respect
to any Awards or other grants or payments that provide nonqualified deferred
compensation subject to Section 409A, no payment to a “specified employee” (as
such term is defined in Section 409A) upon separation from service (as such term
is used in Section 409A), to the extent required under Section 409A, shall be
made before six (6) months after the date on which the separation from service
occurs. All distributions under the Plan shall be made in the form of a single
sum, unless otherwise specified under the terms of the Plan or by the Committee
at the time of grant.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Aflac has caused its duly authorized officer to execute
this First Amendment on the date first written above.

             
 
      Aflac Incorporated    
 
           
 
  By:   /s/ Daniel P. Amos
 
Daniel P. Amos    
 
      Chairman and Chief Executive Officer    
 
           
 
  Attest:   /s/ Joey M. Loudermilk    
 
           
 
      Joey M. Loudermilk    
 
      Corporate Secretary    

4